DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 15 February 2021 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 5 is objected to because it appears to be missing “the” before “corresponding markings” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “sufficient connection” and "sufficiently connected" in claims 1 and 2 are relative terms which render the claim indefinite. The term "sufficiently connected" is not defined 
In regards to claim 12, it is unclear how the plurality of markings can be “equally spaced from each other” if there are only two markings present. It appears this claim should depend from claim 6, which requires three markings.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neiske (US 2014/0028013).
In regards to claim 1, Neiske discloses a fluid fitting, comprising
a nut (12); 
a sleeve (11); and 
a union (10);
wherein the union includes a stop (13) and the nut includes a stop (14), together comprising corresponding stops, and the union and the nut include corresponding markings (20, 19) configured to provide a visual indication of a sufficient connection of the nut with the union.
In regards to claim 2, Neiske further discloses the corresponding stops contact or engage with each other when the nut is sufficiently connected with the union (shown in fig. 2).
In regards to claim 3, Neiske further discloses the corresponding markings include a first marking (20) on the union and a second marking (19) on the nut.
In regards to claim 4, Neiske further discloses the first marking and the second marking include substantially equal circumferential extents (shown in fig. 3).
In regards to claim 5, Neiske further discloses corresponding markings include a plurality of first markings disposed on the nut and a plurality of second markings disposed on the union (shown in fig. 3).
In regards to claim 9, Neiske further discloses the plurality of first markings are substantially aligned with an axis of the fluid fitting (shown in fig. 3).
In regards to claim 10, Neiske further discloses in a first position, the plurality of first markings are offset from the plurality of second markings in at least a circumferential direction (shown in fig. 1).
In regards to claim 11, Neiske further discloses in a second position, the plurality of first markings are at least partially aligned with the plurality of second markings in the circumferential direction (shown in fig. 3).
In regards to claim 12, Neiske further discloses the plurality of first markings are equally-spaced from each other (shown in fig. 3).
In regards to claim 13, Neiske further discloses a difference in circumferential extents of the corresponding markings corresponds to an expected amount of deformation (a difference of zero indicates zero expected deformation).
In regards to claim 14, Neiske further discloses the corresponding markings comprise black lines (shown in fig. 3).
In regards to claim 15, Neiske further discloses an alignment of corresponding markings is associated or correlated with a position of threads (shown in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Neiske as applied to claims 1-5 and 9-15 above.
While Neiske does not expressly disclose four first markings and four second markings; the number of markings may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.

It is further noted that duplication of working parts has been held to be an obvious design choice to one of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of copending Application No. 16/043,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in claims 1-9, 12, and 14 are claimed in claims 1 and 3-16 of the reference application with the exception of the number of markings. It would have been obvious to one having ordinary skill in the art at the time of invention to modify the reference application to have four first markings and four second markings, as the number of markings may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fluid fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/22/2021